Cite as 2017 Ark. App. 654


                      ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-17-403



                                                Opinion Delivered: November 29, 2017

ABSOLUTE CARE MANAGEMENT
AND GUARANTEE INSURANCE
COMPANY                       APPEAL FROM THE ARKANSAS
                   APPELLANTS WORKERS’ COMPENSATION
                              COMMISSION
V.                            [NO. G507218]

LETHA STACY AND DEATH &
PERMANENT TOTAL DISABILITY
TRUST FUND
                      APPELLEES REBRIEFING ORDERED


                           WAYMOND M. BROWN, Judge

        Absolute Care Management and its insurer, Guarantee Insurance Company, appeal

 the decision of the Arkansas Workers’ Compensation Commission (Commission) finding

 that appellee Letha Stacy was performing employment services when she was injured in a

 one-vehicle wreck. We do not reach the merits of appellants’ argument due to deficiencies

 in the abstract, brief, and addendum. Therefore, we order rebriefing.

       Arkansas Supreme Court Rule 4-2(a)(5) 1 provides that all material information

 provided in a transcript must be abstracted and that no more than one page of transcript

 shall be abstracted without giving a record page reference. Here, although appellants have

 abstracted testimony found on pages 77, 78, 103, and 105 of the record, they have failed to


        1
            (2016).
                                  Cite as 2017 Ark. App. 654

give the record page references. Additionally, appellants have given the wrong record pages

for testimony found on page three of the abstract. 2 Appellants correctly abstracted the

deposition testimony of Katharine Joplin, but they failed to give record page references.

Instead, they included a copy of the transcript of the deposition in the addendum and cited

to the addendum, which is also a violation of our rules. Transcripts, including depositions,

should not be in the addendum. 3

       Rule 4-2(a)(6) requires a concise statement of the case without argument. It also

mandates that the statement of the case include supporting page references to the abstract or

addendum or both. Here, appellants’ statement of the case is replete with argument, which

is impermissible under our rules. The statement of the case provided by appellants does not

sufficiently include supporting page references to the abstract and/or addendum.

       Rule 4-2(a)(7) provides that reference in the argument portion of the briefs to

material found in the abstract and addendum shall be followed by a reference to the page

number of the abstract or addendum at which such material may be found. Appellants have

failed to give reference page numbers throughout the argument to material found in the

abstract and/or addendum.

       Finally, appellants have not followed Rule 4-2(a)(8), which requires the addendum

to include documents in the record on appeal that are essential for our court to confirm its


       2
         Appellants have given record page references of 21 and 22 when the correct pages
are 62 and 63 of the record. We also note that the record pages are out of order, and there
is a coffee ring on page 62 of the record.
       3
           See Erwin v. Frost, 2013 Ark. App. 440.




                                               2
                                  Cite as 2017 Ark. App. 654

jurisdiction, to understand the case, and to decide the issues on appeal. The parties were

ordered by the administrative law judge (ALJ) to submit post-hearing briefs, which they did.

However, appellants have failed to include these briefs in the addendum.

       Due to these deficiencies, we order rebriefing and direct appellants to file a

substituted abstract, brief, and addendum that complies with our rules. 4 The substituted

abstract, brief, and addendum shall be due fifteen days from the date of this order. 5 The

deficiencies listed are not exhaustive, and appellants’ counsel should carefully review the

rules to ensure that no other deficiencies are present. Failure to file a complying abstract,

brief, and addendum within the prescribed time may result in affirmance for

noncompliance. 6

       Rebriefing ordered.

       ABRAMSON and MURPHY, JJ., agree.

       Jason M. Ryburn, for appellants.

       One brief only.




       4
           Ark. Sup. Ct. R. 4-2(b)(3).
       5
           Id.
       6
           Id.

                                              3